DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,841,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in almost every aspect by the patented claims except for the obvious and well-known “set top box”. The claim analysis/comparison is shown below:
Instant Application
17/099448
US Patent
10, 841,649
Claim 2: An apparatus comprising: 
at least one memory; instructions; and processor circuitry to execute the instructions to:

classify a first viewing period into at least one of a live tuning classification or a playback tuning classification based on one or more segments of first return path data from a set top box, the first return path data corresponding to the first viewing period; and 















classify a second viewing period into a gap tuning classification based on one or more segments of second return path data from the set top box, the second return path data corresponding to the second viewing period, the gap tuning classification to indicate the second return path data is associated with missing tuning data;

select at least one of a plurality of available methods to rectify the missing tuning data, the at least one of the plurality of available methods to be selected based on a hierarchy of methods to rectify the missing tuning data; and 

rectify the second return path data associated with the missing tuning data based on valid tuning data included in the first return path data.


Claim 4
Claim 1.  An apparatus comprising: 
a return path data classifier to: 



classify a first viewing period associated with one or more segments of return path data received from a set top box into one or more tuning classifications based on 
the one or more segments of the return path data, the tuning classifications including live tuning and playback tuning;  


calculate a total reported tuning 
duration for the first viewing period when the first viewing period is 
classified as at least one of live or playback tuning; and 

compare the total reported tuning duration to a duration threshold to determine whether the one or more segments of return path data associated with the first viewing period 
are valid;  and 

a return path data rectifier to rectify missing tuning data associated with a second viewing period based on at least one of a plurality of 
available methods to rectify the missing tuning data based on tuning data included in the one or more segments of return path data associated with the first viewing period when the one or more segments of the return path data associated with the first viewing period are determined to be valid, 

the return path data rectifier to select the at least one of the plurality of available methods according to a hierarchy based on the tuning classifications of the first viewing period. 



Claim 8


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-8, and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 2 is being presented below. However, the Applicants should please note that the analysis for claims 5, 8, 11, and 14 are similar to that of claim 2 and therefore rejected for the same reasons. Claim 2 recites: “at least one memory; instructions; and processor circuitry to execute the instructions to:
classify a first viewing period into at least one of a live tuning classification or a playback tuning classification based on one or more segments of first return path data from a set top box, the first return path data corresponding to the first viewing period; and 
classify a second viewing period into a gap tuning classification based on one or more segments of second return path data from the set top box, the second return path data corresponding to the second viewing period, the gap tuning classification to indicate the second return path data is associated with missing tuning data; 
select at least one of a plurality of available methods to rectify the missing tuning data, the at least one of the plurality of available methods to be selected based on a hierarchy of methods to rectify the missing tuning data; and 
rectify the second return path data associated with the missing tuning data based on valid tuning data included in the first return path data”. 
The “classify, select, and rectify” limitations, as drafted, amount to a process that, under its broadest reasonable interpretations, covers certain methods of organizing human activity (i.e., manually making notations of data and edits of data) but for the recitation of generic computer components, i.e., memory and processor. The additional elements are not sufficient to amount to significantly more than the judicial exception  because they are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of determining and/or editing information), such that they amount to no more than mere instructions for simple data-gathering using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421